68 N.J. 348 (1975)
346 A.2d 65
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT
v.
JOHN J. LEMKEN, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued September 8, 1975.
Decided September 29, 1975.
Mr. Seymour Margulies argued the cause for appellant (Messrs. Brigadier and Margulies, attorneys).
Mr. Michael Graham, Deputy Attorney General, argued the cause for respondent (Mr. William F. Hyland, Attorney General of New Jersey, attorney).
PER CURIAM.
The judgment is affirmed essentially for the reasons stated by the Appellate Division. However, with respect to defendant's stress upon the contention that at the end of the State's case there was insufficient proof to permit a jury to find beyond a reasonable doubt that defendant knew that the decedent had not been provided a proper funeral, consonant with the itemization on Marinan's bill, we add the following.
*349 There was no reasonable basis for the jury at that juncture of the case to suppose that Lemken could believe that anyone had authorized Marinan to conduct a proper funeral. Lemken knew that the estate of Klein had not authorized such a funeral and also, of course, that he had not either. He knew that Marinan was morgue custodian and would ordinarily provide only a pauper's funeral for a Meadowview Hospital patient. He also knew that the county had paid Marinan $500 out of Klein's hospital account for that funeral. There was no rational basis, in such circumstances, for Lemken to think that without authority from someone Marinan would lay out the substantial moneys shown on the bill for hearse, cemetery fee, pallbearers, coffin, minister, etc. There was thus, considering the foregoing, together with the other matters mentioned in the Appellate Division opinion, and giving the State the benefit of all legitimate inferences from the State's proofs, ample basis to permit the jury to find beyond a reasonable doubt that Lemken knew when he submitted the Marinan bill to the estate that a proper funeral as represented therein had not been performed.
Affirmed.
For affirmance  Chief Justice HUGHES, Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD, and SCHREIBER and Judge CONFORD  7.
For reversal  None.